Case 1:19-cv-04087-MKB-RML Document 8 Filed 07/23/19 Page 1 of 2 PagelD #: 174
Case 1:19-cv-04087-MKB-RML Document5 Filed 07/16/19 Page 1 of 12 PagelD #: 159

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

Community Housing Improvement Program, Rent
Stabilization Association of N.Y.C., Inc., etal.

" Plaintiff(s)
Vv

Civil Action No. 19cv4087
City of New York, Rent Guidelines Board, et al.

Defendant(s)

Nee ee eee ee ee ee ee Ne ee ee

SUMMONS IN A CIVIL ACTION

city of New York
To: (Defendant's name and address) Office of the Corporation Counsel of the City of New York
100 Church Street
New York, New York 10007

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. ‘The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Reginald R. Goeke

Mayer Brown LLP
1999 K Street N.W.
Washington, D.C. 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

7/16/2019 /s/Priscilla Bowens

Date:

Signature of Clerk or Deputy Clerk

 

 
Case 1:19-cv-04087-MKB-RML Document 8 Filed 07/23/19 Page 2 of 2 PagelD #: 175

United States District Court
Eastern District of New York

 

Community Housing Improvement Program, Rent
Stabilization Association of N.Y.C., Inc., et al.

Plaintiff
VS
City of New York, Rent Guidelines Board, et al.
Defendant

 

SERVICE UPON: City of New York

STATE OF New York, COUNTY OF New York: ss

AFFIDAVIT OF SERVICE

File/Index No.: 19cv4087
Issued On:

Alt File/Index No.:
Calendar No.:

Harlin Parker being duly sworn, deposes and says: I am not a party to the within action, am over the age of 18

years and reside in the State of New York.

On 7/19/2019 at 11:58 AM at 100 Church Street, New York, NY 10007, I effected service of process of the
following documents: Summons In A Civil Action; Complaint; Judge Margo K. Brodie Individual Practices
and Rules upon City of New York, a/the Defendant in this matter/proceeding:

by delivering to and leaving a true copy thereof with Betty Mazyck, who is a/the Authorized Clerk of/for City of

New York.

| describe the recipient at the time of service as follows: Gender: Female Race/Skin: Black Age: 50 Height: 5'-5"

Weight: 220 Hair: black

Subscribed and sworn before me on O ? /22/1 9

 

Notary Public: / uv
Notary &: Qualified in County:

My Commision expires on:

TOBY GRAGNANIELLO
Notary Public - State of New York

 

 

    

jarlin Parker 0793 198
Target Research & Investigation
233 Broadway, Suite 2065,
New York, NY 10279

(212) 227-9600

Order #:785388

No.01GR4967916 Corporate Delivery to a person

Qualifi
My Commiesion Expo our iaezz
